COBB, Judge.
This is an appeal of a non-final award of temporary support for appellant wife and four minor children taken pursuant to Florida Rule of Appellate Procedure 9.130. With some degree of misgiving, we affirm this temporary order.
In the comparatively brief hearing held before the trial court, during which each party testified, it was established that the husband was netting some $6,900 per month. Of that sum, the court required him to pay some $3,350 for child support and alimony, which amount included the house payment on the marital domicile wherein the wife resides. The evidence was that the husband is beginning a new practice in radiology, having transferred his practice from Orlando to St. Petersburg. The wife is unemployed. There was evidence that in the period of separation preceding the filing of the dissolution action, the husband had paid to the wife amounts ranging from $4,400 to $6,500 per month, and paid various other family bills.
Although we are disturbed by an award which, on its face, appears to allocate more money for the temporary support of one person than for five, we cannot say, based on the brief record now at our disposal, that the trial judge has abused his discretion as that term is defined in Canakaris v. Canakaris, 382 So.2d 1197, 1203 (Fla.1980).
The temporary order of the trial court is
AFFIRMED.
FRANK D. UPCHURCH, Jr. and CO-WART, JJ., concur.